DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          GLORIA BENCOSME and BASILIO A. BENCOSME,
                        Appellants,

                                     v.

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF
  THE HOLDERS OF THE ADJUSTABLE RATE MORTGAGE TRUST
 2007-3, ADJUSTABLE RATE MORTGAGE BACKED PASS THROUGH
                CERTIFICATES SERIES 2007-3,
                         Appellee.

                              No. 4D16-4013

                              [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 08-53377 (11).

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale Beach,
for appellants.

  Teris A. McGovern, Allison Morat of Pearson Bitman LLP, Maitland, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.